PROVOSTY, J.
The relator made some remark in the court room while court was still in session, but while the judge was off the bench, and out of the hearing of the judge. Upon hearing of it, the judge ascended the bench, directed the relator to be brought before him, and heard the statement of the crier of the court regarding what relator had said, and refusing to hear relator, but, he says, after hearing the counsel of the relator, sentenced relator to fine and imprisonment for contempt. Relator complains that inasmuch as the judge had no personal knowledge of what had taken place, he should have heard him before proceeding to pass sentence on him. In this court there is difference between the parties as to what exactly did take place in the lower court. This illustrates the wisdom of the rule that where the judge has no personal knowledge > of the matter imputed as contempt, he should not pass sentence without having afforded the party a full opportunity to present his defense. State ex rel. De Buys v. Judge, 32 La. Ann. 1262. The relator in this case has not had such an opportunity.
The sentence against the relator is set aside, without prejudice to the right to proceed according to law.